FILED
                             NOT FOR PUBLICATION                            NOV 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EMILIANO MENDEZ-OCHOA, a.k.a.                    Nos. 08-72307
Rufino Bernabe Reyes;                                 08-73809

               Petitioner,                       Agency No. A072-991-445

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       In these consolidated petitions for review, Emiliano Mendez-Ochoa, a native

and citizen of Guatemala, petitions for review of the Board of Immigration

Appeals’ (“BIA”) orders dismissing his appeal from an immigration judge’s order

denying his motion to reopen deportation proceedings held in absentia, and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying his motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252.

Reviewing for abuse of discretion, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th

Cir. 2005), we deny the petitions for review.

      The agency did not abuse its discretion in denying Mendez-Ochoa’s motion

to reopen where the Order to Show Cause showed it had been personally served on

Mendez-Ochoa and contained notice of his next scheduled hearing in both Spanish

and English. See Khan v. Ashcroft, 374 F.3d 825, 828 (9th Cir. 2004) (notice

proper where INS adhered to statutorily imposed procedural requirements).

      The BIA did not abuse its discretion in denying Mendez-Ochoa’s motion to

reconsider where the motion failed to identify any error of fact or law in the

agency’s prior decision denying his motion to reopen. See 8 C.F.R. § 1003.2(b)(1).

      Mendez-Ochoa’s remaining contentions are unavailing.

      PETITIONS FOR REVIEW DENIED.




                                          2                           08-72307 & 08-73809